  EXHIBIT 10.16

 

 

 

[icnb_ex1016img1.jpg] 



   

 

 



 

[icnb_ex1016img2.jpg] 



   

 

 



 

[icnb_ex1016img3.jpg] 



   

 

 



 

[icnb_ex1016img4.jpg] 



   

 

 



 

[icnb_ex1016img5.jpg] 



   

 

 



 

[icnb_ex1016img6.jpg] 



   

 

 



 

[icnb_ex1016img7.jpg] 



   

 

 



 

[icnb_ex1016img8.jpg] 



   

 

 



 

[icnb_ex1016img9.jpg] 



   

 

 



 

[icnb_ex1016img10.jpg] 



   

 

 



 

[icnb_ex1016img11.jpg] 



   

 

 



 

[icnb_ex1016img12.jpg] 



   

 

 



 

[icnb_ex1016img13.jpg] 



   

 

 



 

[icnb_ex1016img14.jpg] 



   

 

 



 

[icnb_ex1016img15.jpg] 



   

 

 



 

[icnb_ex1016img16.jpg] 



   

 

 



 

[icnb_ex1016img17.jpg] 



   

 

 



 

[icnb_ex1016img18.jpg] 



   

 

 



 

[icnb_ex1016img19.jpg] 



   

 

 



 

[icnb_ex1016img20.jpg] 



   

 

 



 

[icnb_ex1016img21.jpg] 



   

 

 



 

[icnb_ex1016img22.jpg] 



   

 

 



 

[icnb_ex1016img23.jpg] 



   

 

 



 

[icnb_ex1016img24.jpg] 



   

 

 



 

[icnb_ex1016img25.jpg] 



   



 